Citation Nr: 1640255	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  03-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 20 percent for peptic ulcer disease.


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972, including in the Republic of Vietnam from February 1966 to February 1967.  He also had additional unverified service.  He died in November 2010.  The Appellant is his surviving spouse.  In August 2012, VA notified the Appellant that she was an appropriate substitute claimant for the deceased Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted, in pertinent part, the Veteran's claim of service connection for peptic ulcer disease (which was characterized as dumping syndrome, peptic ulcer disease), assigning a 20 percent rating effective July 7, 2000.  Although the Veteran did not disagree with this decision, he submitted additional relevant evidence and argument concerning a claim for an initial rating greater than 20 percent for peptic ulcer disease within 1 year of the April 2001 rating decision which rendered this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

This matter also is on appeal from an April 2002 rating decision in which the RO denied, in pertinent part, the Veteran's claims for an initial rating greater than 20 percent for peptic ulcer disease and entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran disagreed with this decision in May 2002.  He perfected a timely appeal in April 2003.  A Travel Board hearing was held at the RO in June 2004 before an Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In December 2004 and in August 2009, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain information concerning the Veteran's claimed in-service stressors.  The Board also directed that the AOJ obtain the Veteran's updated treatment records and his Social Security Administration (SSA) records.  A response from the Joint Services Records Research Center (JSRRC) concerning the Veteran's claimed in-service stressors is in the claims file and the requested treatment and SSA records subsequently were associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

The Board notes that, in an August 2014 supplemental statement of the case, the AOJ characterized the Veteran's higher initial rating claim for peptic ulcer disease as including "entitlement to an earlier effective date of grant."  This was procedural error as no appeal was initiated either by the Veteran during his lifetime or by the Appellant after the Veteran's death on the issue of entitlement to an earlier effective date for a grant of service connection for peptic ulcer disease.  Both the Veteran, during his lifetime, and the Appellant, after the Veteran's death, have pursued consistently only an appeal for a higher initial rating for service-connected peptic ulcer disease.  Accordingly, the Board declines to accept jurisdiction over a claim of entitlement to an earlier effective date for a grant of service connection for peptic ulcer disease.  See generally Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (distinguishing that the language in 38 U.S.C.A. § 7015(c) is mandatory as to the notice of disagreement requirement and forcloses the Board's exercise of jurisdiction over a matter, if an NOD is not timely filed).

In July 2016 correspondence, the Appellant was informed that, because the Acting Veterans Law Judge who held the June 2004 Board hearing was no longer employed at the Board, she was entitled to a new Board hearing before a different Veterans Law Judge.  The time for a response from the Appellant has expired.  See generally 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Board notes in this regard that the July 2016 correspondence mailed to the Appellant at her last known address in Arizona was marked "Return to Sender, Attempted - Not Known, Unable to Forward" by the postal service.  The Board also notes that it is the Appellant's responsibility to keep VA apprised of her whereabouts.  If she did not do so, then there is no burden on the part of VA to "turn up heaven and earth to find [her]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (finding VA may rely on the "last known address" shown of record and burden is on appellant to keep VA apprised of his or her whereabouts).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran did not have a valid diagnosis of PTSD based on a corroborated in-service stressor which could be attributed to active service.

2.  The record evidence shows that the Veteran's service-connected peptic ulcer disease was manifested by, at worst, incapacitating episodes of symptoms 2 to 3 times per year lasting 4 days at a time, daily abdominal pain and nausea, weekly vomiting, persistent daily diarrhea, but no anemia.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (effective prior to July 13, 2010).

2.  The criteria for an initial rating greater than 20 percent for peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7305 (2015).     


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in December 2004 and in August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his claimed PTSD is related to active service and his service-connected peptic ulcer disease had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The higher initial rating claim for peptic ulcer disease is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD or a higher initial rating for peptic ulcer disease.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because both of the currently appealed claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative, during his lifetime, and the Appellant, after the Veteran's death, has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable to the higher initial rating claim for peptic ulcer disease.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for peptic ulcer disease, and because the Veteran and the Appellant were fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran and the Appellant in obtaining evidence and affording them the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, has contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because neither the Veteran nor the Appellant raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

With respect to the service connection claim for PTSD, there is no competent evidence, other than the Veteran's statements, which indicates that PTSD may be associated with service.  Neither the Veteran nor the Appellant are competent to testify as to the etiology of PTSD as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With respect to the higher initial rating claim for peptic ulcer disease, the Veteran, during his lifetime, was provided with VA examinations which addressed the current nature and severity of his service-connected peptic ulcer disease.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and the Appellant and no further action is necessary to meet the requirements of the VCAA.

Service Connection for PTSD

The Veteran, during his lifetime, and the Appellant, after the Veteran's death, contend that he incurred PTSD during active service.  They assert that the Veteran's in-service experiences while he was on active service in the Republic of Vietnam caused or contributed to the PTSD that he experienced during his lifetime.  They also contend that he experienced continuous disability from PTSD following his service separation.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) generally applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010; because the Veteran perfected a timely appeal on his service connection claim for PTSD prior to this date, the Board finds that the revised § 3.304(f) is inapplicable to this claim.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because PTSD is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Appellant's claim of service connection for PTSD.  Both the Veteran and the Appellant contend that his in-service experiences while in-country in the Republic of Vietnam between February 1966 and February 1967 caused or contributed to his claimed PTSD.  The Board acknowledges here that, because the Veteran's available service treatment records demonstrate that he was treated for a variety of complaints at a U.S. Air Force Dispensary in Da Nang, Vietnam, he served "in-country" in the Republic of Vietnam.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Although the Veteran served "in-country" in Vietnam, the record evidence does not support finding that he had a valid diagnosis of PTSD based on a corroborated in-service stressor which originated during his Vietnam service.  It shows instead that neither the Veteran nor the Appellant provided sufficient information to permit corroboration of the claimed in-service stressors and, as such, there is no valid diagnosis of PTSD based on a corroborated in-service stressor as is required for service connection.  See 38 C.F.R. § 3.304(f).  

The Veteran's available service treatment records show that his unit commander requested a psychiatric evaluation of him in August 1971.  At that time, the unit commander stated that, since November 1970, the Veteran "has exhibited unusual behavior, both on and off duty, has fallen asleep on duty, has proven to be extremely forgetful[] and has proven to be unreliable in his duty performance."  In a handwritten note at the bottom of this psychiatric evaluation request, it was noted that the Veteran had been seen and no significant neuro-psychiatric disease was found.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for PTSD.  It shows instead that the Veteran has not been diagnosed as having PTSD based on a corroborated in-service stressor.  For example, on VA outpatient treatment in April 2002, the Veteran alleged that his in-service stressor consisted of duties involving repair of a 20-mile-long rubber hose which transported oil in Vietnam.  The VA clinician observed that the Veteran "has problems recalling specific dates and times of traumatic events, but knows the content."  

In May 2002, the VA clinician noted that, "When asked if he observed atrocities [the Veteran] replied that there was a POW camp near where he worked on refueling duties.  The camp was blown up by US mortar fire and he saw bodies flying in the air.  He then had to 'clean up the mess; pick up bodies.'"  The VA clinician also stated, "This Veteran's affect, ability to report specifics, terminology, [and] body posture all are not consistent with the average [Vietnam] (or other) Vet[eran] suffering from PTSD."

The Board notes here that a review of the Veteran's DD Form 214 shows that he served as a fuel supply supervisor while on active service.  Thus, the Board finds that the Veteran's assertions in May 2002 that, following an alleged U.S. military attack on a prisoner of war (POW) camp near where he served, he "had to clean up the mess [and] pick up bodies," simply are not credible.  This finding is supported by the May 2002 VA clinician's statement that the Veteran's "affect, ability to report specifics, terminology, [and] body posture all are not consistent with the average [Vietnam] (or other) Vet[eran] suffering from PTSD."

Following VA outpatient treatment in February 2005, the VA clinician stated that "PTSD has been ruled out by [mental health] providers who have seen [the Veteran] in the recent past."

In August 2005, the AOJ requested that the Joint Services Records Research Center (JSRRC) attempt to corroborate an alleged in-service stressor that the Veteran's active service unit was "involved in [or] engaged in any fire fights or cleanups, after a POW compound was bombed."  The AOJ provided the Veteran's active service unit and several different dates when the Veteran reported that this alleged in-service stressor occurred.

On VA outpatient treatment in March 2006, the Veteran reported having "[t]rouble recalling events in Vietnam" after a former therapist "actively urged him to forget what had happened there."  He also reported serving as a fuel specialist in Vietnam where he "saw combat."  The VA clinician stated that the Veteran "actually does meet criteria for the full [PTSD] disorder, assuming reported combat trauma can be verified."

In response to the AOJ's request to corroborate the Veteran's alleged in-service stressor of seeing a POW camp blown up by U.S. military forces and being involved in cleaning up the aftermath, the JSRRC notified VA in April 2006 that the historical records of the Veteran's active service unit "do not document their involvement in the cleanups of POW compounds or firefights."

The Veteran's SSA records show that he was in receipt of Social Security disability during his lifetime for herniated nucleus pulposus (HNP) of L5-S1.

On VA outpatient treatment in January 2008, the VA clinician stated that the Veteran reported:

He has PTSD from WWII.  He was in a tank group sent on a mission.  Germans took out all the tanks but his, then threw a grenade into his.  Everyone else was blown to bits, but he 'didn't have a scratch.' ('Except for his mind' added the [Veteran's] wife.)  He completed the mission by himself.  He was awarded the Silver Star.  'In those days they didn't give the Medal of Honor to blacks.'

The diagnoses included PTSD.  

The Board notes here that, because the Veteran's DD Form 214 indicates that he was born in July 1946, and because World War II ended in April 1945, it is physically impossible for him to have served in World War II "in a tank group sent on a mission" as he asserted in January 2008.  Thus, the Board finds that the Veteran's alleged in-service stressor reported in January 2008 is not credible.

Despite the lay assertions of record from the Veteran (during his lifetime) and the Appellant (after the Veteran's death) regarding the alleged in-service stressor(s) which caused or contributed to his PTSD, the Board concludes that there is insufficient and contradictory evidence concerning an in-service stressor on which a valid diagnosis of PTSD must be based in service connection claims.  See generally 38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010).  Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, provided sufficient information to permit corroboration of any alleged in-service stressor.  The Board finds it highly significant that the JSRRC was unable to corroborate the Veteran's assertion that his in-service stressor involved participating "in the cleanups of POW compounds or firefights" while on active service in Vietnam.  And the Board already has found the various alleged in-service stressors discussed by the Veteran in his VA outpatient treatment visits to be less than credible (as discussed above).  

Although the Board acknowledges that the Veteran was diagnosed as having PTSD by certain of his post-service treating providers during his lifetime, none of the PTSD diagnoses of record are based on a corroborated in-service stressor as is required for a service connection claim.  Id.  The Board also finds it highly significant that the record evidence contains multiple references to the Veteran's inability to endorse the full criteria for PTSD and various diagnoses of rule-out PTSD.  The notation of "rule-out" does not equate with a meeting of the diagnostic criteria for PTSD, however.  Rather, it merely raised the possibility of the disorder; it clearly is not a confirmed diagnosis.  The February 2005 VA clinician specifically noted that multiple mental health providers who had treated the Veteran prior to that date had ruled out a diagnosis of PTSD.  Finally, neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, submitted evidence, to include a medical nexus, demonstrating that he was diagnosed as having PTSD which is attributable to a credible in-service stressor.  The Board again notes that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young, 766 F.3d at 1353.  In summary, the Board finds that service connection for PTSD is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of PTSD have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD (depression and trouble sleeping) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including peptic ulcer disease.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to PTSD.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for peptic ulcer disease in July 2000 but did not claim service connection for PTSD or make any mention of any PTSD symptomatology.  He did not claim that symptoms of his PTSD began in (or soon after) service until he filed his current VA disability compensation claim in May 2001.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

As discussed above, the Veteran has not reported consistently the in-service experiences (or stressors) which led him to experience PTSD.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and the record evidence showing no valid diagnosis of PTSD based on a corroborated in-service stressor.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


Increased Rating for Peptic Ulcer Disease

The Appellant contends that the Veteran's service-connected peptic ulcer disease is more disabling than currently (and initially) evaluated.  She specifically contends that, during the Veteran's lifetime, his service-connected peptic ulcer disease was severely disabling.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable. 

The Veteran's service-connected peptic ulcer disease currently is evaluated as 20 percent disabling effective July 7, 2000, by analogy to 38 C.F.R. § 4.114, DC 7305 (duodenal ulcer).  See 38 C.F.R. § 4.114, DC 7305 (2015).  A 20 percent rating is assigned under DC 7305 for moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations.  A higher 40 percent rating is assigned for moderately severe duodenal ulcer which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A maximum 60 percent rating is assigned for severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting an initial rating greater than 20 percent for peptic ulcer disease.  The Veteran, during his lifetime, and the Appellant, after his death, contend that his service-connected peptic ulcer disease is more disabling than currently (and initially) evaluated.  They specifically contend that this disability was manifested by frequent incapacitating episodes of gastrointestinal upset.  The record evidence does not support the lay assertions of record regarding an objective worsening of the Veteran's service-connected peptic ulcer disease.  It shows instead that this disability is manifested by, at worst, incapacitating episodes of symptoms 2 to 3 times per year lasting 4 days at a time, daily abdominal pain and nausea, weekly vomiting, persistent daily diarrhea, but no anemia throughout the appeal period.  For example, the Veteran's available service treatment records show that he was hospitalized for 2 days in October 1971 for complaints of acute onset of epigastric pain.  Physical examination showed tenderness to palpation in the abdomen over the epigastrium, right greater than left, and hypoactive bowel sounds.  The diagnoses were acute gastritis and rule-out peptic ulcer.  The Veteran also was hospitalized for 1 week in November 1971 "complaining of abdominal pains since returning from Vietnam."  All laboratory data was within normal limits.  The diagnosis was probable peptic ulcer disease.  

The post-service evidence also does not support granting an initial rating greater than 20 percent for the Veteran's service-connected peptic ulcer disease.  It shows instead that, although the Veteran has complained of and been treated for this disability since his service separation, it is manifested by, at worst, incapacitating episodes of symptoms 2 to 3 times per year lasting 4 days at a time, daily abdominal pain and nausea, weekly vomiting, persistent daily diarrhea, but no anemia (as seen on VA examination in November 2008).  Following his service separation, the Veteran was treated by a variety of clinicians for what was diagnosed as intractable peptic ulcer disease by the clinician who treated him as an outpatient between 1978 and 1980.  He had a hiatal herniorrhaphy in June 1978.

On VA outpatient treatment on March 3, 1988, the Veteran's complaints included bloating and abdominal cramps with meals, reflux, and dyspepsia.  He also reported several months of increased frequent defecation/urgency usually resulting in loose stools that occasionally were bloody.  He further reported dysphagia with solids and liquids in the previous 6 months.  He denied any weight loss or melena.  The Veteran's medical history included peptic ulcer disease, several abdominal surgeries, and reflux esophagitis.  Physical examination showed a midline abdominal surgical scar, positive bowel sounds, and a soft, non-tender abdomen.  The diagnosis was peptic ulcer disease with questionable recurrent symptoms and questionable dumping syndrome.  The Veteran was scheduled for an esophagogastroduodenoscopy (EGD).  VA EGD on March 29, 1988 was normal.

On VA examination in December 2000, the Veteran's complaints included vomiting 1-2 times a week, intermittent hematemesis for the previous 20 years, occasional melena, daily, sharp abdominal pain which was not radiating, and intermittent reflux.  Physical examination showed mid-epigastric pain which was not radiating, a soft, non-tender abdomen, and a well-healed surgical scar.  The diagnosis was abdominal pain.  In a handwritten addendum on this examination report, the VA clinician stated, "Have again reviewed [the Veteran's] records.  While abdominal pain is this [Veteran's] chief complaint, we are unable to determine definitively if his hospitalization in 1971 and subsequent surgeries in 1978 and 1981 are contributing to his current problems."

In a February 2001 letter, S.A.R., M.D., stated that she had been treating the Veteran for abdominal problems for 11 years.  Dr. S.A.R. provided the following medical history for the Veteran:

Since 1971, not only has [the Veteran] had continuing abdominal pain but he has also had a [gastrointestinal] bleed and two abdominal surgeries.  His first surgery was a gastroduodenostomy.  His second surgery was a gastroenterostomy/Roux-en-Y after he had an obstruction.  He has also had an abdominal hernia (at the surgical wound/scar of his previous surgeries) repaired twice.

On VA examination in March 2001, the Veteran's complaints included vomiting every other day, dumping type symptoms on occasion, and alternating diarrhea and constipation.  A history of gastric surgery was noted.  The Veteran reported "up & down" weight loss.  The diagnoses included dumping syndrome which was related to a gastrectomy in 1978 and a Roux-en-Y in 1981.

On VA examination in November 2001, the Veteran's complaints included "a dumping syndrome, inasmuch as he has constipation for approximately a week, and then diarrhea with any intake of any form of food or fluids for approximately three weeks after that."  The Veteran's weight had been stable.  The diagnoses included alternating constipation and diarrhea.

The Veteran was hospitalized at a private facility in July 2002 with complaints of worsening abdominal pain.  On admission, he rated his abdominal pain as 10/10 on a pain scale (or the worst imaginable pain).  His pain was burning and "radiating into the right upper quadrant which is unusual because he said [that] it usually radiates into the esophageal area."  He denied nausea, vomiting, and diarrhea and reported that he was constipated.  A long history of peptic ulcer disease with chronic pain since surgery in the 1970's.  Physical examination showed moderate tenderness to palpation in the right upper quadrant, mid-epigastrium, and left upper quadrant of the abdomen, a soft abdomen with bowel sounds, tenderness to palpation in the right costovertebral angle.  A significant amount of constipation throughout the colon was noted on an abdominal series.  The differential diagnoses in the emergency room included peptic ulcer disease.  The discharge diagnoses included abdominal pain of unknown etiology and chronic abdominal pain.

On VA examination in November 2008, the Veteran's complaints included dumping syndrome since post-service surgical treatment for peptic ulcer disease, peptic ulcer disease, and abdominal pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner stated, "[The] Veteran avoids eating so he will not experience dumping syndrome.  If he is attending a special event, he may not eat for 36 hours beforehand."  This examiner also stated, "Initial surgical procedure was a gastroduodenostomy.  Leaking at the anastomosis led to the Roux-en-Y procedure that is likely the source for the Veteran's on-going symptoms" of peptic ulcer disease.  This examiner stated further, "The original surgical procedure was exploratory to locate the cause of his abdominal pain.  With each additional surgical procedure his pain has increased and is assumed to be the result of adhesions and scarring."  The Veteran's surgical history was noted.  He reported periods of incapacitation 2 to 3 times per year lasting 4 days at a time, alternating constipation and diarrhea, 20-25 episodes of severe bleeding since his service separation, daily nausea, weekly vomiting, persistent diarrhea 1 to 4 times daily, and severe epigastric pain occurring several times daily and lasting 1 to 2 hours at a time.

Physical examination in November 2008 showed no weight change, no signs of significant weight loss or malnutrition, no signs of anemia, and abdominal and epigastric tenderness.  The VA examiner opined that each of the Veteran's diagnosed gastric conditions (esophagitis, an esophageal ulcer, irritable bowel syndrome, gastroesophageal reflux disease (GERD), and peritoneal adhesions and scarring) were related to his service-connected peptic ulcer disease.  The diagnoses included esophagitis associated with peptic ulcer disease, an esophageal ulcer associated with peptic ulcer disease, irritable bowel syndrome associated with dumping syndrome, GERD associated with peptic ulcer disease, and peritoneal adhesions and scarring associated with abdominal pain.

The Board acknowledges that, during his lifetime, the Veteran complained of multiple gastrointestinal problems which he attributed to his service-connected peptic ulcer disease.  Despite the lay assertions of record, the medical evidence does not support assigning an initial rating greater than 20 percent for the Veteran's service-connected peptic ulcer disease at any time during the appeal period.  It shows instead that this disability is manifested by, at worst, incapacitating episodes of symptoms 2 to 3 times per year lasting 4 days at a time, daily abdominal pain and nausea, weekly vomiting, persistent daily diarrhea, but no anemia throughout the appeal period.  For example, although the Veteran reported to several of his post-service treating clinicians that he was unable to gain weight and avoided eating in order to avoid experiencing dumping syndrome, his weight was noted to be stable with no signs of significant weight loss on VA examination in November 2008.  The Board also acknowledges that, during his lifetime, the Veteran had multiple abdominal surgeries in an attempt to treat his service-connected peptic ulcer disease.  A review of the medical evidence of record suggests that the Veteran's worsening abdominal pain during his lifetime unfortunately resulted from at least one of these post-service surgical procedures (as the VA examiner noted in November 2008) and not from his service-connected peptic ulcer disease.  And the medical evidence indicates that the additional manifestations of service-connected peptic ulcer disease noted by the VA examiner in November 2008 (esophagitis, an esophageal ulcer, irritable bowel syndrome, GERD, and peritoneal adhesions and scarring) are only moderately disabling (i.e., continuous moderate manifestations as is required for a 20 percent rating under DC 7305).  See 38 C.F.R. § 4.114, DC 7305 (2015).  In other words, the evidence does not indicate that the Veteran's service-connected peptic ulcer disease is manifested by at least moderately severe or severe duodenal ulcer symptoms (i.e., at least a 40 or 60 percent rating under DC 7305) such that an initial rating greater than 20 percent is warranted at any time during the appeal period.  Id.  The Veteran and the Appellant also did not identify or submit any evidence, to include a medical nexus, demonstrating entitlement to an initial rating greater than 20 percent for peptic ulcer disease.  In summary, the Board finds that the criteria for an initial rating greater than 20 percent for peptic ulcer disease have not been met.

Extraschedular

The Board must consider whether the Appellant is entitled to consideration for referral for the assignment of an extraschedular rating for service-connected peptic ulcer disease.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, has argued that he is entitled to extraschedular consideration for his service-connected peptic ulcer disease.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected peptic ulcer disease is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that, during his lifetime, the Veteran did not experience at least moderately severe disability as a result of his service-connected peptic ulcer disease such that an initial rating greater than 20 percent is warranted for this disability at any time during the appeal period.  In other words, the 20 percent scheduler evaluation currently (and initially) assigned for the Veteran's service-connected peptic ulcer disease is supported by the medical evidence demonstrating the moderate symptomatology (including continuous moderate manifestations) attributable to this disability.  The Board also notes that service connection only is in effect for peptic ulcer disease.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial rating greater than 20 percent for peptic ulcer disease is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


